Citation Nr: 1548589	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  15-06 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for residuals of a right ear injury.

4.  Entitlement to service connection for a seizure disorder.

5.  Entitlement to service connection for residuals of heat exhaustion.

6.  Entitlement to service connection for lumbar spine degenerative disc disease with left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served in the Army National Guard from February 1976 to March 1988 with active duty for training (ACDUTRA) from July 1976 to October 1976.  The evidence of record shows that the Veteran had additional periods of ACDUTRA or full-time duty between July 1977 and August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2013 and April 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Outstanding Records

The record shows that the Veteran is receiving Social Security disability benefits; however, no records relating to this have been requested.  The Veteran reported receiving Social Security benefits and having been disabled since 1988 due to his seizure disorder and other medical problems.  See April 2012 Application for Compensation; see also March 2013 VA Examination Report.  Attempts to obtain the Veteran's Social Security records have not been made.  On remand, the RO should attempt to obtain all administrative records and medical records associated with the Veteran's Social Security benefits.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  

Additionally, the Veteran reported receiving treatment from the VA in connection with the residuals of his right ear injury, including facial paralysis.  See February 2015 VA Form 9.  On remand, any outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

VA Examinations

In light of the outstanding records, the Board finds that the Veteran should be afforded new VA examinations to determine the current nature and etiology of the disorders at issue.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA and private medical records concerning the Veteran's treatment for his hearing loss, tinnitus, residuals of a right ear injury, a seizure disorder, residuals of heat exhaustion and lumbar spine degenerative disc disease with left lower extremity radiculopathy.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the symptoms he experience in connection with his hearing loss, tinnitus, right ear injury, seizure disorder, heat exhaustion and lumbar spine degenerative disc disease with left lower extremity radiculopathy during his National Guard service and thereafter.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Then schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his hearing loss and tinnitus, residuals of a right ear injury, seizure disorder, residuals of heat exhaustion and lumbar spine degenerative disc disease with left lower extremity radiculopathy.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

Following a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hearing loss and tinnitus, residuals of a right ear injury, seizure disorder, residuals of heat exhaustion and lumbar spine degenerative disc disease with left lower extremity radiculopathy had their onset during his periods of ACDUTRA or full time duty, or are were caused by an injury or disease incurred during these periods.      

In reaching his or her conclusions, the examiner should consider the Veteran's lay statements concerning the onset of his symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

5.  Then readjudicate the remanded issues.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



